DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I comprising claims 1-10 and 14-20 in the reply filed on 07/08/2022 is acknowledged.  Therefore, Group II claims 11-13 are not treated on the merits.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  

Therefore, the limitations “wherein the aperture of the elastic member has a first diameter and wherein the elastic member is configured to stretch to a second diameter that is between 5 percent greater than the first diameter and 50 percent greater than the first diameter,” as recited in claim 3 lines 1-4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Similar issue in claim 16.

Therefore, the limitations “airflow accelerator,” as recited in claim 1 line 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 

Therefore, the limitations “elastic member,” as recited in claim 2 line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Similar issue in claim 15.

Therefore, the limitations “first compartment comprises an air exhaust aperture,” and “second compartment comprises an air intake aperture” as recited in claim 5 lines 2 and 3 respectively must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Similar issue is claim 18.

Therefore, the limitations “the air intake aperture comprises a filter” as recited in claim 6 lines 1 and 2 respectively must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Therefore, the limitations “a moisture collector” as recited in claim 7 line 2 respectively must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Therefore, the limitations “a rotor” as recited in claim 10 line 2 respectively must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Therefore, the limitations “conduit extending between the first and second compartments” as recited in claim 14 line 5 respectively must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “drying cabinet comprising…a first compartment… a second compartment” in lines 1-4.  As disclosed in the specifications and the shown in the drawings the first and second compartments are disclosed as member elements 204 and 206 respectively. Compartment 206 appear to be the same compartment as compartment 204. It is not clear as to how a single compartment is claimed as being two separate compartments.  At best, the first compartment 204 is a portion or a segment of encompassing larger compartment 206.  Appropriate clarification is required. Similar issue in claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,5,7,10,14,15,18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Smart (US 2012/0139398 A1).

Referring to claims 1 and 10.  An endoscope drying cabinet (10; Figure 1) comprising: 
a first compartment (20; Figure 1) configured to receive at least one endoscope (see Para. [0001]); a second compartment (30; Figure 1); 
a partition (top of housing member 20; Figure 1) separating the first and second compartments (20 and 30), wherein the partition (top of housing member 20; Figure 1) comprises at least one aperture (23) and an airflow accelerator (pump 50) configured to generate a first pressure in the first compartment and a second pressure in the second compartment, wherein the first pressure is greater than the second pressure (see Para. [0039]); 
a conduit (40) extending through the at least one aperture (connected through member 41), wherein a proximal end (lower end of 40) of the conduit terminates in the first compartment (20) and a distal end of the conduit (top connection of conduit 61) terminates in the second compartment (30); and 
a connector (42) comprising: a distal end (end of 42 connection to member 40; Figure 1) coupled to the proximal end of the conduit (lower end of 40) and a proximal end configured to receive at least two different sizes of endoscope distal tips (see end of 42 connected to endoscope 11; configured to connect to a plurality of endoscopes; Figure 1 and 2).

Referring to claims 2 and 15.  An endoscope drying cabinet (10; Figure 1) comprising:
wherein the proximal end of the connector (end of 42 connected to endoscope 11) comprises an elastic member having an aperture (connected to an attachment hose; which construed to be flexible; Para. [0033] and [0037]).

Referring to claims 5 and 18.  An endoscope drying cabinet (10; Figure 1) 
wherein the first compartment (20; Figure 1) comprises an air exhaust aperture (28; Figure 1) and the second compartment (30) comprises an air intake aperture (air through 60 entering into the second compartment; Figure 2).

Referring to claim 7.  An endoscope drying cabinet (10; Figure 1) 
wherein the second compartment (30) comprises a moisture collector (vacuum pump 60; Figure 2).

Referring to claims 14 and 20.  An endoscope drying cabinet (10; Figure 1) comprising: 
a first compartment (20; Figure 1) configured to operate at a first pressure (pressure created by pump 50 blowing into compartment 20); 
a second compartment (30; Figure 1) configured to operate at a second pressure (pressure at downstream of pump 50), wherein the first pressure is greater than the second pressure (head pressure of pump 50; Figure 1); 
a conduit (40 and 61) extending between the first (20) and second compartments (30), wherein a proximal end of the conduit (lower end of 40) terminates in the first compartment (20) and a distal end of the conduit (top connection of conduit 61) terminates in the second compartment (30), wherein the proximal end (lower end of 40) is configured to receive at least two different sizes of endoscope distal tips (see end of 42 connected to endoscope 11; configured to connect to a plurality of endoscopes; Figure 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3,4,6,16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smart (US 2012/0139398 A1).
	Referring to claims 3,4,16 and 17.  Smart discloses of the size elastic member may vary  
(the design of the ports may vary depending on the type and manufacture of the flexible scope 11). Polymeric substance is a rubber like substance and an elastic member is rubber like.
	Smart does not disclose the aperture of the elastic member has a first diameter and wherein the elastic member is configured to stretch to a second diameter that is between 5 percent greater than the first diameter and 50 percent greater than the first diameter.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have comprised the aperture of the elastic member having a first diameter and wherein the elastic member is configured to stretch to a second diameter that is between 5 percent greater than the first diameter and 50 percent greater than the first diameter, since it has been held to be within the general skill of a worker in the art to select a known material comprising increased flexibility on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Referring to claim 6.  Smart discloses an endoscope drying cabinet (10; Figure 1) 
wherein the air exhaust aperture of the second compartment comprises a filter.
Smart does not disclose wherein the air intake aperture comprises a filter.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Smart to include the air filter as being positioned on the air intake aperture of the second compartment because the air entering the motor compartment can be filtered thus extending the operating life of the apparatus. 

Claims 8,9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smart (US 2012/0139398 A1) in view of Shiina (WO 2014050914).

Referring to claims 8 and 19.  Smart does not disclose an endoscope drying cabinet comprising a pressure indicator configured to determine a difference between the first and second pressures.
Shiina discloses an endoscope storage cabinet (A; Figure 1) comprising a pressure indicator (sensor 33) coupled to the first and second compartments (compartments 2 and 3), wherein the pressure indicator (sensor 33) is configured to determine a difference between the first and second pressures (detects pressure difference in compartment 2 and 3).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Smart to include a pressure indicator configured to determine a difference between the first and second pressures as taught by Shiina because the functioning status of the drying cabinet can be determined by the pressure gradient of the two compartments.

Referring to claim 9.  Smart in view of Shiina do not disclose wherein the airflow accelerator is configured to operate at a plurality of different speeds to generate a plurality of first pressures and a plurality of second pressures.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Smart in view of Shiina to include the airflow accelerator as being configured to operate at a plurality of different speeds to generate a plurality of first pressures and a plurality of second pressures because operating the airflow accelerator at different speeds would provide a user improved control over the drying cabinet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651